Order affirmed, without costs of this appeal to either party, with leave to the defendant to plead the facts used to support its motion in an answer as a defense, and defendant is given ten days to answer after service of a copy of the order with notice of entry thereof. All concur, except Dowling, J., who dissents and votes for reversal and for granting the motion. (The order denies a motion to dismiss the complaint in a silicosis action.) Present • — ■ Crosby, P. J., Cunningham, Dowling, Harris and MeCum, JJ. [See post, p. 1057.]